 1   BROCK & GONZALES, LLP
     D. AARON BROCK (SBN 241919)
 2   CHRISTOPHER P. BRANDES (SBN 282801)
     LINDSAY L. BOWDEN (SBN 318685)
 3   6701 Center Drive West, Suite 610
     Los Angeles, CA 90045
 4   Telephone:    (310) 294.9595
     Facsimile:    (310) 961.3673
 5
     JML LAW P.C.
 6   JOSEPH M. LOVRETOVICH (SBN 73403)
     CATHRYN G. FUND (SBN 293766)
 7   5855 Topanga Canyon Boulevard, Suite 300
     Woodland Hills, CA 91367
 8   Telephone:   (818) 610-8800
     Facsimile:   (818) 610-3030
 9
     Attorneys for Plaintiff
10   KENNETH PERKINS

11   JACKSON LEWIS P.C.
     MICHAEL J. CHRISTIAN (SBN 173727)
12   JAMES C. ANDERSON (SBN 296579)
     400 Capitol Mall, Suite 1600
13   Sacramento, California 95814
     Telephone:   (916) 341-0404
14   Facsimile:   (916) 341-0141

15   Attorneys for Defendant
     SILGAN CONTAINERS MANUFACTURING
16   CORPORATION

17
                                  UNITED STATES DISTRICT COURT
18
                                  EASTERN DISTRICT OF CALIFORNIA
19
     KENNETH PERKINS,                               CASE NO. 1:18:cv-01654-DAD-SKO
20
                    Plaintiff,                      STIPULATED PROTECTIVE ORDER
21
            v.
22
     SILGAN CONTAINERS MANUFACTURING                Complaint Filed: 10.22.18
23   CORPORATION, a Delaware corporation; and       Removed:         12.03.18
     DOES 1-50, inclusive,                          Trial Date:      07.28.20
24
                    Defendants.
25

26
27

28
                                                1
     STIPULATED PROTECTIVE ORDER                         Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                     Case No. 1:18-cv-01654-DAD-SKO
 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, Plaintiff and Defendant (the “Parties”) hereby stipulate to and petition the court to
 6   enter the following Stipulated Protective Order. The Parties acknowledge that this Order does not
 7   confer blanket protections on all disclosures or responses to discovery and that the protection it
 8   affords from public disclosure and use extends only to the limited information or items that are
 9   entitled to confidential treatment under the applicable legal principles. The Parties further
10   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does not
11   entitle them to file confidential information under seal; Local Rule 141 sets forth the procedures
12   that must be followed and the standards that will be applied when a Party seeks permission from
13   the court to file material under seal.
14   2.      DEFINITIONS
15           2.1     Challenging Party:       a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17           2.2     “CONFIDENTIAL” Information:               Contact information, including names,
18   addresses, and telephone numbers, of all individuals who fail to timely opt-out, pursuant to the
19   notice procedure contained in the Court’s Order re the Parties’ Stipulation Following Informal
20   Discovery Dispute Conference.
21           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
22   well as their support staff).
23           2.4     Designating Party: a Party or Non-Party that designates information or items that
24   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
25           2.5     Disclosure or Discovery Material: all items or information, regardless of the
26   medium or manner in which it is generated, stored, or maintained (including, among other things,
27   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
28   responses to discovery in this matter.
                                                       2
     STIPULATED PROTECTIVE ORDER                               Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                           Case No. 1:18-cv-01654-DAD-SKO
 1           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
 2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 3   consultant in this action.
 4           2.7    House Counsel: attorneys who are employees of a Party to this action. House
 5   Counsel does not include Outside Counsel of Record or any other outside counsel.
 6           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
 7   entity not named as a Party to this action.
 8           2.9    Outside Counsel of Record: attorneys who are not employees of a Party to this
 9   action but are retained to represent or advise a Party to this action and have appeared in this
10   action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of
11   that Party.
12           2.10   Party: any Party to this action, including all of its officers, directors, employees,
13   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
14           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
15   Material in this action.
16           2.12   Professional Vendors: persons or entities that provide litigation support services
17   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
18   organizing, storing, or retrieving data in any form or medium) and their employees and
19   subcontractors.
20           2.13   Protected Material: any Disclosure or Discovery Material that is designated as
21   “CONFIDENTIAL.”
22           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
23   Producing Party.
24   3.      SCOPE
25           The protections conferred by this Stipulation and Order cover not only Protected Material
26   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
27   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
28   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                                     3
     STIPULATED PROTECTIVE ORDER                               Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                           Case No. 1:18-cv-01654-DAD-SKO
 1   However, the protections conferred by this Stipulation and Order do not cover the following
 2   information: (a) any information that is in the public domain at the time of disclosure to a
 3   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
 4   a result of publication not involving a violation of this Order, including becoming part of the
 5   public record through trial or otherwise; and (b) any information known to the Receiving Party
 6   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
 7   obtained the information lawfully and under no obligation of confidentiality to the Designating
 8   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
 9   4.     DURATION
10          Even after final disposition of this litigation, the confidentiality obligations imposed by
11   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
12   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
13   claims and defenses in this action, with or without prejudice; or (2) final judgment herein after the
14   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
15   including the time limits for filing any motions or applications for extension of time pursuant to
16   applicable law.
17   5.     DESIGNATING PROTECTED MATERIAL
18          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
19   or Non-Party that designates information or items for protection under this Order must take care
20   to limit any such designation to specific material that qualifies under the appropriate standards.
21   The Designating Party must designate for protection only those parts of material, documents,
22   items, or oral or written communications that qualify – so that other portions of the material,
23   documents, items, or communications for which protection is not warranted are not swept
24   unjustifiably within the ambit of this Order.
25          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
26   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
27   unnecessarily encumber the case development process or to impose unnecessary expenses and
28   burdens on other Parties) expose the Designating Party to sanctions.
                                                    4
     STIPULATED PROTECTIVE ORDER                               Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                           Case No. 1:18-cv-01654-DAD-SKO
 1          If it comes to a Designating Party’s attention that information or items that it designated
 2   for protection do not qualify for protection, that Designating Party must promptly notify all other
 3   Parties that it is withdrawing the mistaken designation.
 4          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
 5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 7   designated before the material is disclosed or produced.
 8          Designation in conformity with this Order requires:
 9          (a)     for information in documentary form (e.g., paper or electronic documents, but
10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
11   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
12   portion or portions of the material on a page qualifies for protection, the Producing Party also
13   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
14   margins).
15          A Party or Non-Party that makes original documents or materials available for inspection
16   need not designate them for protection until after the inspecting Party has indicated which
17   material it would like copied and produced. During the inspection and before the designation, all
18   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
19   inspecting Party has identified the documents it wants copied and produced, the Producing Party
20   must determine which documents, or portions thereof, qualify for protection under this Order.
21   Then, before producing the specified documents, the Producing Party must affix the
22   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
23   portions of the material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
25          (b)     for testimony given in deposition or in other pretrial or trial proceedings, that the
26   Designating Party identify on the record, before the close of the deposition, hearing, or other
27   proceeding, all protected testimony.
28   ///
                                                      5
     STIPULATED PROTECTIVE ORDER                                Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                            Case No. 1:18-cv-01654-DAD-SKO
 1          (c)     for information produced in some form other than documentary and for any other
 2   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
 3   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
 4   portion or portions of the information or item warrant protection, the Producing Party, to the
 5   extent practicable, shall identify the protected portion(s).
 6          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 7   designate qualified information or items does not, standing alone, waive the Designating Party’s
 8   right to secure protection under this Order for such material. Upon timely correction of a
 9   designation, the Receiving Party must make reasonable efforts to assure that the material is
10   treated in accordance with the provisions of this Order. For purposes of this section, a correction
11   made within a reasonable time of being put on notice of an inadvertent failure to designate shall
12   constitute a timely correction.
13   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
14          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
15   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
17   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
18   challenge a confidentiality designation by electing not to mount a challenge promptly after the
19   original designation is disclosed.
20          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
21   process by providing written notice of each designation it is challenging and describing the basis
22   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
23   notice must recite that the challenge to confidentiality is being made in accordance with this
24   specific paragraph of the Protective Order. The Parties shall attempt to resolve each challenge in
25   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
26   forms of communication are not sufficient) within 14 days of the date of service of notice. In
27   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
28   designation was not proper and must give the Designating Party an opportunity to review the
                                                 6
     STIPULATED PROTECTIVE ORDER                                    Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                                Case No. 1:18-cv-01654-DAD-SKO
 1   designated material, to reconsider the circumstances, and, if no change in designation is offered,
 2   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
 3   stage of the challenge process only if it has engaged in this meet and confer process first or
 4   establishes that the Designating Party is unwilling to participate in the meet and confer process in
 5   a timely manner.
 6          6.3     Judicial Intervention.   If the Parties cannot resolve a challenge without court
 7   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
 8   Local Rules 141.1 and 251 within 21 days of the initial notice of challenge or within 14 days of
 9   the Parties agreeing that the meet and confer process will not resolve their dispute, whichever is
10   earlier. Each such motion must be accompanied by a competent declaration affirming that the
11   movant has complied with the meet and confer requirements imposed in the preceding paragraph.
12   Failure by the Designating Party to make such a motion including the required declaration within
13   21 days (or 14 days, if applicable) shall waive the confidentiality designation for each challenged
14   designation. In addition, the Challenging Party may file a motion challenging a confidentiality
15   designation at any time if there is good cause for doing so, including a challenge to the
16   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this
17   provision must be accompanied by a competent declaration affirming that the movant has
18   complied with the meet and confer requirements imposed by the preceding paragraph.
19          The burden of persuasion in any such challenge proceeding shall be on the Designating
20   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
21   unnecessary expenses and burdens on other Parties) may expose the Challenging Party to
22   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
23   file a motion to retain confidentiality as described above, all Parties shall continue to afford the
24   material in question the level of protection to which it is entitled under the Producing Party’s
25   designation until the court rules on the challenge.
26   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
27          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
28   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                                                  7
     STIPULATED PROTECTIVE ORDER                               Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                           Case No. 1:18-cv-01654-DAD-SKO
 1   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
 2   the categories of persons and under the conditions described in this Order. When the litigation has
 3   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
 4   DISPOSITION).
 5          Protected Material must be stored and maintained by a Receiving Party at a location and
 6   in a secure manner that ensures that access is limited to the persons authorized under this Order.
 7          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 8   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 9   information or item designated “CONFIDENTIAL” only to:
10          (a)     The Receiving Party’s Outside Counsel of Record in this action, as well as
11   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
12   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
13   Bound” that is attached hereto as Exhibit A;
14          (b)     the officers, directors, and employees (including House Counsel) of the Receiving
15   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
18   reasonably necessary for this litigation and who have signed the “Acknowledgment and
19   Agreement to Be Bound” (Exhibit A);
20          (d)     the court and its personnel;
21          (e)     court reporters and their staff, professional jury or trial consultants, mock jurors,
22   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
23   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably
25   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
26   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
28
                                                      8
     STIPULATED PROTECTIVE ORDER                               Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                           Case No. 1:18-cv-01654-DAD-SKO
 1   bound by the court reporter and may not be disclosed to anyone except as permitted under this
 2   Stipulated Protective Order.
 3           (g)    the author or recipient of a document containing the information or a custodian or
 4   other person who otherwise possessed or knew the information.
 5   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 6           LITIGATION
 7           If a Party is served with a subpoena or a court order issued in other litigation that compels
 8   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
 9   must:
10           (a)    promptly notify in writing the Designating Party. Such notification shall include a
11   copy of the subpoena or court order;
12           (b)    promptly notify in writing the Party who caused the subpoena or order to issue in
13   the other litigation that some or all of the material covered by the subpoena or order is subject to
14   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
15   and
16           (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
17   Designating Party whose Protected Material may be affected.
18           If the Designating Party timely seeks a protective order, the Party served with the
19   subpoena or court order shall not produce any information designated in this action as
20   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
21   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
22   shall bear the burden and expense of seeking protection in that court of its confidential material –
23   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
24   Party in this action to disobey a lawful directive from another court.
25   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
26           LITIGATION
27           (a)    The terms of this Order are applicable to information produced by a Non-Party in
28   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                                               9
     STIPULATED PROTECTIVE ORDER                               Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                           Case No. 1:18-cv-01654-DAD-SKO
 1   connection with this litigation is protected by the remedies and relief provided by this Order.
 2   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
 3   additional protections.
 4            (b)    In the event that a Party is required, by a valid discovery request, to produce a
 5   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
 6   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
 7                   (1)       promptly notify in writing the Requesting Party and the Non-Party that
 8   some or all of the information requested is subject to a confidentiality agreement with a Non-
 9   Party;
10                   (2)       promptly provide the Non-Party with a copy of the Stipulated Protective
11   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
12   the information requested; and
13                   (3)       make the information requested available for inspection by the Non-Party.
14            (c)    If the Non-Party fails to object or seek a protective order from this court within 14
15   days of receiving the notice and accompanying information, the Receiving Party may produce the
16   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
17   seeks a protective order, the Receiving Party shall not produce any information in its possession
18   or control that is subject to the confidentiality agreement with the Non-Party before a
19   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
20   burden and expense of seeking protection in this court of its Protected Material.
21   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
23   Material to any person or in any circumstance not authorized under this Stipulated Protective
24   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
25   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
26   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
27   made of all the terms of this Order, and (d) request such person or persons to execute the
28   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                             10
     STIPULATED PROTECTIVE ORDER                                 Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                             Case No. 1:18-cv-01654-DAD-SKO
 1   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 2            MATERIAL
 3            When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations of the
 5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 6   provision is not intended to modify whatever procedure may be established in an e-discovery
 7   order that provides for production without prior privilege review. The Parties’ Stipulated Rule
 8   502(d) Order is incorporated herein by reference.
 9   12.      MISCELLANEOUS
10            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
11   seek its modification by the court in the future.
12            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
13   Order no Party waives any right it otherwise would have to object to disclosing or producing any
14   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
15   Party waives any right to object on any ground to use in evidence of any of the material covered
16   by this Protective Order.
17            12.3   Filing Protected Material. Without written permission from the Designating Party
18   or a court order secured after appropriate notice to all interested persons, a Party may not file in
19   the public record in this action any Protected Material. A Party that seeks to file under seal any
20   Protected Material must comply with Local Rule 141. Protected Material may only be filed under
21   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.
22   Pursuant to Local Rule 141, a sealing order will issue only upon a request establishing that the
23   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
24   protection under the law. If a Receiving Party's request to file Protected Material under seal
25   pursuant to Local Rule 141 is denied by the court, then the Receiving Party may file the
26   information in the public record pursuant to Local Rule 141 unless otherwise instructed by the
27   court.
28   ///
                                                         11
     STIPULATED PROTECTIVE ORDER                               Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                           Case No. 1:18-cv-01654-DAD-SKO
 1          12.4   The Parties’ duties described in this Protective Order to maintain the confidentiality
 2   of “CONFIDENTIAL” information and only use such material and information for purposes of
 3   this litigation shall commence upon execution of this document by their counsel regardless of
 4   when or if the terms herein become an order of the Court
 5   13.    FINAL DISPOSITION
 6          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
 7   Receiving Party must return all Protected Material to the Producing Party or destroy such
 8   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 9   compilations, summaries, and any other format reproducing or capturing any of the Protected
10   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
11   submit a written certification to the Producing Party (and, if not the same person or entity, to the
12   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
13   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
14   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
15   capturing any of the Protected Material.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     12
     STIPULATED PROTECTIVE ORDER                                Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                            Case No. 1:18-cv-01654-DAD-SKO
 1            Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
 2   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 3   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
 4   consultant and expert work product, even if such materials contain Protected Material. Any such
 5   archival copies that contain or constitute Protected Material remain subject to this Protective
 6   Order as set forth in section 4 (DURATION).
 7            IT IS SO STIPULATED.

 8

 9   Dated: December 2, 2019                              BROCK & GONZALES LLP
10                                               By:      /s/ Lindsay L. Bowden [authorized 12.2.19]
                                                       D. AARON BROCK
11                                                     CHRISTOPHER P. BRANDES
                                                       LINDSAY L. BOWDEN
12
     Dated: December 2, 2019                              JML LAW P.C.
13
                                                 By:      /s/ Cathryn G. Fund [authorized 12.2.19]
14                                                     JOSEPH M. LOVRETOVICH
                                                       CATHRYN G. FUND
15
                                                 Attorneys for Plaintiff
16                                               KENNETH PERKINS
17   Dated: December 2, 2019                              JACKSON LEWIS P.C.
18
                                                 By:     /s/ Michael J. Christian
19                                                     MICHAEL J. CHRISTIAN
                                                       JAMES C. ANDERSON
20
                                                 Attorneys for Defendant
21                                               SILGAN CONTAINERS                 MANUFACTURING
                                                 CORPORATION
22

23

24   IT IS SO ORDERED.

25   Dated:     December 3, 2019                                 /s/   Sheila K. Oberto                 .
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
                                                   13
     STIPULATED PROTECTIVE ORDER                              Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                          Case No. 1:18-cv-01654-DAD-SKO
 1

 2

 3

 4                                              EXHIBIT A
 5                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 6          I,    _____________________________           [print    or     type      full     name],      of
 7   ________________________________________ [print or type full address], declare under
 8   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order
 9   that was issued by the United States District Court for the Eastern District of California on
10   _____________, 2019 in the case of Kenneth Perkins v. Silgan Containers Manufacturing
11   Corporation, Case No. 1:18-cv-01654-DAD-SKO. I agree to comply with and to be bound by all
12   the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
13   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
14   promise that I will not disclose in any manner any information or item that is subject to this
15   Stipulated Protective Order to any person or entity except in strict compliance with the provisions
16   of this Order.
17          I further agree to submit to the jurisdiction of the United States District Court for the
18   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective
19   Order, even if such enforcement proceedings occur after termination of this action.
20          I hereby appoint __________________________ [print or type full name] of
21   _______________________________________ [print or type full address and telephone
22   number] as my California agent for service of process in connection with this action or any
23   proceedings related to enforcement of this Stipulated Protective Order.
24

25          Date: ______________________________________
26          City and State where sworn and signed: _________________________________
27

28          Printed name: _______________________________
                                              14
     STIPULATED PROTECTIVE ORDER                              Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                          Case No. 1:18-cv-01654-DAD-SKO
 1         Signature: __________________________________4822-2294-8270, v. 1
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                15
     STIPULATED PROTECTIVE ORDER                         Kenneth Perkins v. Silgan Containers Mfg. Corp.
                                                                     Case No. 1:18-cv-01654-DAD-SKO
